DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 30SEPT2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b),102(a)(1), 103 rejections previously set forth in the Final Office Action mailed 03AUG2021. Applicant's arguments filed 30SEPT2021 have been fully considered and they are persuasive.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MAYSE (US 3672127) discloses a phase separator for immiscible fluids including a vessel comprising a baffle with openings and orifices, the baffle divides the vessel into an inlet separation zone and an outlet separation zone.
Allowable Subject Matter
Claims 1-6,15-18,20,23 have allowable subject matter over the prior art of record.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777